Citation Nr: 0719784	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  98-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for plantar warts of the right foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January 1994 and February 1997 rating decisions 
of the Department of Veterans' Affairs (VA), Regional Office 
(RO).  The January 1994 rating action had denied service 
connection for headaches.  The February 1997 rating action 
had denied ratings in excess of 10 percent for plantar warts 
of the feet.  In November 2000, the veteran and his spouse 
testified before the undersigned at a personal hearing at the 
RO.  In June 2001, the case was remanded for additional 
evidentiary development.  Another remand was issued by the 
Board in November 2003.  

In its November 2003 decision the Board granted service 
connection for bilateral subluxated metatarsophalangeal 
joints and for bilateral traumatic arthritis of the feet.  As 
of the most recent rating decision by the RO, subluxated 
metatarsal joints was still listed as a nonservice-connected 
disorder and no mention was made of traumatic arthritis of 
the feet.  The RO should effectuate the Board's 2003 decision 
and promulgate a rating decision establishing bilateral 
subluxated metatarsophalangeal joints and bilateral traumatic 
arthritis of the feet as service-connected disabilities.


FINDINGS OF FACT

1.  The veteran does not suffer from headaches which have 
been related to his period of service.

2.  The veteran's right foot plantar wart residuals are 
manifested by complaints of pain over the first metatarsal 
head, no involvement of any exposed areas, with less than 5 
percent of the total body involved, and by full range of 
motion of the ankle.

3.  The veteran's left foot plantar wart residuals are 
manifested by complaints of pain over the second metatarsal 
head, no involvement of any exposed areas, with less than 5 
percent of the total body involved, and by full range of 
motion of the ankle.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for right foot plantar wart residuals have not been met.  
38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 
Diagnostic Codes 5270, 5271, 7801, 7803, 7804, 7805, 7819 
(2002 & 2006).

3.  The criteria for an evaluation in excess of 10 percent 
for left foot plantar wart residuals have not been met.  
38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 
Diagnostic Codes 5270, 5271, 7801, 7803, 7804, 7805, 7819 
(2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  After the 
letter, April 2005 and May and December 2006 SSOC's afforded 
him subsequent process and provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
veteran was provided with the Dingess provisions in March 
2006.


II.  Applicable laws and regulations

Service connection

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, the Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

Service connection

The veteran has contended that he has suffered from headaches 
ever since having a very high fever associated with an attack 
of malaria that occurred during his tour of duty in Vietnam.  
A review of the service medical records reflects that, while 
he was admitted for observation for malaria, this condition 
was not found.  More importantly, there was no evidence that 
the veteran ever complained of or was treated for headaches 
in service.  The June 1967 entrance examination and the 
January 1969 separation examination were both within normal 
limits.

The veteran was examined by VA in May 1994.  He stated that 
he had headaches during the day.  He expressed his belief 
that his headaches were related to a high fever that he had 
had in service.  The diagnosis was periodic headaches, cause 
undetermined, but possibly related to a high fever.

VA reexamined the veteran in May 2004.  The examiner noted 
that the service medical records were negative for headaches.  
He had claimed that he had begun to have headaches after 
suffering from a high fever in service, although the examiner 
commented that such a high fever in service could be not 
verified.  He denied any head trauma or sinusitis, and he 
denied nausea and vomiting.  His complaints were not 
consistent with any known headache syndrome.  His complaints 
were more consistent with tension headaches.  The diagnosis 
was of headaches that were at least as likely as not related 
to his post traumatic stress disorder (PTSD), although the 
examiner noted that this relationship had to be confirmed by 
a psychiatrist.  A November 2004 psychiatric examination 
could not confirm such a relationship.

The veteran was afforded a VA neurological examination in 
March 2005.  The examiner noted that the veteran had been 
admitted in service for an investigation for malaria, but no 
such disorder was present.  There was also no evidence of any 
headaches in service.  He complained of right-sided headaches 
on a daily basis.  When he had last been seen, he had been 
vague about the location of his headaches, and it was noted 
that the veteran had refused to discuss his headaches with 
the psychiatrist.  He denied having any aura, nausea, or 
vomiting.  Thus, his symptoms were not consistent with 
migraines.  The examiner commented that the medical 
literature showed no indications of chronic headaches 
following malaria, especially 35 years after the claimed 
treatment.  The examiner found no specific headache disorder 
and opined that it was not likely that his complaints were 
related to his service.  A July 2006 VA examination showed 
his continuing complaints of headaches.

After a careful review of the evidence of record, it cannot 
be found that entitlement to service connection for headaches 
has been established.  While the veteran has claimed that he 
has headaches related to a high fever associated with malaria 
treated in service, there is no indication in the objective 
records that the veteran suffered either from malaria or 
headaches in service.  His service medical records are 
completely silent as to any headaches.  The veteran was first 
noted to complain about headaches over 30 years after his 
discharge from service, although he stated that they had been 
present ever since his release.  The VA examination conducted 
in March 2005 did find headaches although, after a thorough 
review of the records, to include the service medical 
records, the examiner opined that it was not likely that the 
veteran's headaches were in any way related to his period of 
service.  As a consequence, based on this record, service 
connection for headaches cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for headaches.

Increased evaluations

The veteran has requested that increased disability 
evaluations be assigned to his service-connected bilateral 
plantar wart residuals.  He stated that he experiences pain 
under the balls of his feet and that he has callus formation.  
Therefore, he believes that a disability evaluation greater 
then 10 percent should be assigned.

The relevant evidence of record included the report of a May 
1994 VA examination.  He was noted to have painful bilateral 
plantar warts, with no other deformities of the feet.  
Throughout 1994 and 1995, he was seen with complaints of 
metatarsal pain.  A June 1995 private examination noted that 
he was wearing custom-made orthotics, although he referred to 
lesions under the left second metatarsal head, which were 
getting larger despite past debridement.  His insole was 
markedly depressed under the second metatarsal head on the 
left.  

VA afforded the veteran an examination in October 1998.  He 
walked without a limp.  Plantar flexion was to 10 percent and 
dorsiflexion was to 10 degrees and there was mild tenderness.  
There was no active inflammation and no foot deformities.  
Throughout 2000, he was seen by VA for complaints of 
bilateral foot pain.  

In November 2000, the veteran and his spouse testified before 
the undersigned at a personal hearing.  He complained of 
worsening foot pain that was relieved through the use of 
orthotics.  The pain would occur under the balls of the feet; 
the throbbing of the feet would be worse in the winter.  He 
commented that he was constantly taking Motrin for the pain.

A VA examination was conducted in October 2002 at which time 
he had large calluses over the first and third metatarsal 
heads bilaterally.  The veteran was examined by VA in 
November 2002.  He complained of pain and swelling of the 
feet and ankles, with weakness and instability.  Walking and 
standing would aggravate the condition.  The physical 
examination noted that tactile sensation was decreased 
bilaterally, but was worse on the right.  He had 3 degrees of 
dorsiflexion on the right and 5 degrees on the left; plantar 
flexion was to 50 degrees bilaterally.  Inversion was to 10 
degrees on the right and to 5 degrees on the left; eversion 
was to 5 degrees on the right and to 3 degrees on the left.  
Pain and tenderness was noted over the metatarsal heads.  A 
December 2002 VA examination noted that the protective 
cartilage on the midfoot joints was completely gone; there 
was also osteophyte formation and subluxation of the midfoot, 
with basically bone on bone articulation.  This was what was 
causing his pain.

A May 2004 VA examination found a painful metatarsal callus 
over the third right metatarsal head; there were also painful 
metatarsal calluses present over the second and fourth 
metatarsal heads on the left side.  Range of motion of the 
ankles was normal, although forced dorsiflexion caused 
increased pain.  There was no residual scarring on either 
foot.  The final diagnosis was metatarsal head callosities of 
both feet secondary to metastarsal head formation.  
Osteoarthritis secondary to metatarsal deformities was also 
found.

Another VA examination was conducted in April 2006.  The 
veteran noted that the callosities that had first been 
excised in service had gotten progressively worse over the 
years, and that he now used orthotics.  Urticaria, primary 
cutaneous vasculitis, and erythema multiforma were not 
present.  There were no systemic symptoms associated with any 
skin disease.  He had a plantar wart over the first 
metatarsal head on the right and over the second left 
metatarsal head.  He complained of pain on weight bearing.  
There was no involvement of any exposed areas and there was 
less than 5 percent of the total body affected.  The examiner 
noted that the plantar warts were larger and more painful 
than they had been in 2002.  A July 2006 VA examination noted 
that he had plantar warts and metatarsalgia.  There were no 
skin lesions and range of motion of the ankles was normal.

Initially, the Board notes that where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. § 3.114 (2006).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in a May 2006 
supplemental statement of the case.  Therefore, the Board may 
proceed with a decision on the merits of the claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to both the old and the revised rating criteria, 
benign growths of the skin are to be rated as scars.  
38 C.F.R. Part 4, DC 7819 (2002 & 2006).

Under the older version rating criteria, a 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration or which are 
poorly nourished with repeated ulceration.  See 38 C.F.R. 
Part 4, DC's 7804, 7803, respectively (2002).  Such scars may 
also be rated on the limitation of function of the part 
affected, in this case, the ankle.  According to 38 C.F.R. 
Part 4, DC 5271, a 20 percent disability evaluation required 
marked limitation of motion of the ankle; ankylosis of less 
than 30 degrees of plantar flexion also warranted a 20 
percent evaluation,  See 38 C.F.R. Part 4, DC 5270.  

The amended rating criteria note that scars (other than on 
the head, face, or neck) that are deep or that cause 
limitation of motion, are to be evaluated as 10 percent 
disabling when the area or areas affected exceed 6 square 
inches (39 square centimeters).  A 20 percent evaluation 
requires an affected area or areas exceeding 12 square inches 
(77 square centimeters).  These scars can also be rated based 
on limitation of function of the part affected.  According to 
38 C.F.R. Part 4, DC 5271, a 20 percent disability evaluation 
requires marked limitation of motion of the ankle; ankylosis 
of less than 30 degrees of plantar flexion also warrants a 20 
percent evaluation.  See 38 C.F.R. Part 4, DC 5270 (2006).

After a careful review of the evidence of record, it is found 
that evaluations in excess of 10 percent for the bilateral 
plantar war residuals have not been established.  There is no 
indication that an evaluation in excess of 10 percent from 
May 16, 1996, the date of the original claim, through August 
30, 2002, the effective date of the amendment to the rating 
criteria, is justified.  It is noted that the veteran had 
been assigned a 10 percent evaluation, the maximum amount 
allowed under either DC 7803 or 7804 for tender, painful, or 
poorly nourished superficial scars.  The evidence developed 
during this time frame did not demonstrate that the service-
connected plantar wart residuals had caused marked limitation 
of motion of the ankles or had resulted in ankylosis of the 
ankle joint in less than 30 degrees of plantar flexion.  As a 
consequence, 20 percent disability evaluations pursuant to 
either DC 5270 or 5272 had not been demonstrated.

There is also no indication that the veteran's foot disorders 
warrant an evaluation in excess of 10 percent under either 
the old or the revised rating criteria after August 30, 2002.  
Again, under the older criteria, the veteran is already 
receiving the maximum disability evaluation pursuant to DC's 
7803 and 7804.  There is no indication that the scars in 
question cover an area or areas exceeding 12 square inches; 
in fact, the most recent examinations show that less than 5 
percent of the total body is affected by the scars, namely 
the balls of the feet.  There is also no indication that 
these scars have resulted in marked limitation of motion of 
the ankles or ankylosis in less than 30 degrees of plantar 
flexion.  The most recent examinations have shown full range 
of motion of the ankles.  Therefore, there is no basis in the 
record upon which to award an evaluation in excess 10 percent 
under either rating criteria after August 30, 2002.

The Board notes that the veteran has also been awarded a 10 
percent evaluation for metatarsalgia, or pain in the feet.  
The evidence does not show any functional impairment of the 
feet due to the plantar warts beyond that contemplated by the 
ratings already assigned for the plantar warts of each foot 
and metatarsalgia.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for evaluations in 
excess of 10 percent for either the right or the left foot 
plantar warts.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  While the veteran has been awarded total 
compensation benefits due to individual unemployability based 
in part on his foot disorders, this does not mean that his 
disability picture is so unusual that the rating criteria are 
inadequate to evaluate it.  There is also no evidence that 
the veteran has ever been hospitalized for the treatment of 
his plantar warts.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for plantar warts of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for plantar warts of the left foot is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


